In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                       Filed: August 31, 20171
                            Refiled in Redacted Form: February 7, 2018
                                            PUBLISHED
    * * * * * * * * * *                  *  **
    P.R. and S.R., Parents and Natural      *
    Guardians of M.R., a Minor,             *        Chief Special Master Dorsey
                                            *
               Petitioners,                 *        No. 10-96V
                                            *
                                            *        Denial of Entitlement; Measles, Mumps
 v.                                         *        & Rubella (“MMR”) Vaccine; Hepatitis
                                            *        A (“Hep A”) Vaccine; Varicella
SECRETARY OF HEALTH                         *        Vaccine; Autistic Disorder (“AD”);
AND HUMAN SERVICES,                         *        Residual Human DNA Fragments;
                                            *        HERV-K Fragments; Insertional
              Respondent.                   *        Mutagenesis; Autoimmunity.
* * * * * * * * * * * * *
Robert J. Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for petitioners.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION DISMISSING PETITION

     On July 21, 2015, petitioners filed a motion for leave to join the J.M. et al. (02-10V)
Omnibus Proceeding in which they agreed to be bound by the ruling in J.M. et al.

       On August 31, 2017, I ruled against petitioners in J.M. et al. A copy of that decision is
attached hereto as Appendix A and is incorporated herein.

       Accordingly, petitioners are bound by that decision, and this case is DISMISSED. In the
absence of a motion for review,2 the Clerk of the Court SHALL ENTER JUDGMENT in
accordance with this decision.

1
  When this decision was originally filed, I advised the parties of my intent to post it on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of
2002. 44 U.S.C. §3501 note (2012) (Federal management and Promotion of Electronic
Government Services). In accordance with Vaccine Rule 18(b), petitioners filed a motion to
redact certain information. This decision is being reissued with minimal changes, including
redaction of the petitioners’ name in the case caption to initials and redaction of the lead omnibus
case name to initials. Except for those changes and this footnote, no other substantive changes
have been made. This decision will be posted on the court’s website with no further opportunity
to move for redaction.

2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 1
IT IS SO ORDERED.

                    /s/ Nora Beth Dorsey
                    Nora Beth Dorsey
                    Chief Special Master




                      2